IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. BANK NATIONAL ASSOCIATION, AS          : No. 495 MAL 2020
TRUSTEE FOR CITIGROUP MORTGAGE              :
LOAN TRUST 2006-WFHE3, ASSET-               :
BACKED PASS-THROUGH                         : Petition for Allowance of Appeal
CERTIFICATES, SERIES 2006-WFHE3,            : from the Order of the Superior Court
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
KATHERYNE W. DAVIS, AKA                     :
KATHERYNE WHITNEY DAVIS,                    :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.